DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                 JAMES MARSHALL FULLWOOD JR.,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-3422



                        September 1, 2021

Appeal from the Circuit Court for Hillsborough County; Michelle
Sisco, Judge.

Howard L. Dimmig, II, Public Defender, and Pamela H. Izakowitz,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Cerese Crawford
Taylor, Assistant Attorney General, Tampa, for Appellee.

PER CURIAM.

     Affirmed.

CASANUEVA, BLACK, and SMITH, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2